Citation Nr: 0617321	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-33 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for residuals of a left 
knee injury.

3. Entitlement to service connection for residuals of right 
wrist, thumb, and index finger injuries.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
if service connection is granted on appeal.  Further, it is 
unclear whether the RO has requested "that the claimant 
provide any evidence in the claimant's possession that 
pertains to [his] claim."  38 C.F.R. § 3.159(b)(1).

The duty to assist includes obtaining missing service medical 
records, post-service treatment records, Social Security 
Administration (SSA) records, and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In the present case, it appears that some of the 
veteran's service medical records are missing.  The record 
reflects that the records were packed and shipped with the 
veteran's household goods; however, the veteran reported on 
April 12, 2004 that he does not have any service medical 
records.  In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
the United States Court of Appeals for the Federal Circuit 
held that VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  The 
RO has made several attempts to locate the veteran's service 
medical records; however, since psychiatric records usually 
are kept separate from other medical records, the Board finds 
that a further attempt to locate the veteran's service 
psychiatric records should be made because the veteran 
maintains that he was treated at three separate Air Force 
Base (AFB) hospitals.  On remand, VA should send copies of 
the veteran's DD Form 214 to the National Personnel Records 
Center (NPRC) and his service department and request that 
they send any psychiatric or medical records found for the 
veteran.  If such records are unavailable, then, the VA 
should provide a written statement indicating the records 
unavailability.

The veteran contends that he injured his left knee during 
basic training in 1977 and that, in 1983, he injured his 
right hand and wrist.  In a June 2003 private evaluation, 
James R. Lane, M.D., noted that the veteran was involved in 
two motor vehicle accidents, which resulted in numbness to 
his feet in both legs and a loss of sensation and strength in 
his right arm and fingers.  Also, the veteran's claim file 
reveals that he has applied for disability benefits from SSA.  
On remand, the VA should attempt to obtain any missing 
private treatment records and SSA records.

Moreover, the record reflects that the veteran has been 
diagnosed with major depression, dysthymic disorder, and 
right upper and bilateral lower extremity neuropathy.  On 
remand, the veteran should be scheduled for 
orthopedic/neurological and psychiatric examinations to 
clarify the diagnosis of any psychiatric, left knee, and 
right wrist, thumb, and index finger disorders found and to 
elicit etiological opinions.    

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that: 
(1) includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should ask the veteran to 
identify all health care providers that 
have treated him for any psychiatric, 
left knee and right hand disorders since 
his discharge from service in July 1984 
through the present.  VA should attempt 
to obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, VA should 
ask the veteran to sign release forms for 
treatment for injuries he sustained in 
two motor vehicle accidents.  If records 
are unavailable, please have the health 
care provider so indicate.

3.  The VA should provide copies of the 
veteran's DD Form 214 to the NPRC and the 
veteran's service department and request 
that they send any service medical or 
psychiatric treatment records from 
Shepard, Columbus, Lackland, and Whiteman 
AFB Hospitals found for the veteran.  If 
records are unavailable, please have the 
source so indicate.

4.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.
  
5.  After completion of the above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded 
orthopedic/neurological and psychiatric 
examinations in order to determine the 
nature and etiology of any psychiatric, 
left knee, or right hand/wrist 
disorder(s).  The examiners should take a 
complete history from the veteran and 
review the pertinent evidence in the 
claims file and must indicate in the 
examination reports that such was 
performed.  The examiners should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examination 
reports should include a detailed account 
of all pathology found to be present.  
After all relevant evidence in the claims 
file is reviewed, the 
orthopedic/neurological examiner(s) 
should offer an opinion as to whether the 
veteran has any disorder(s) of the left 
knee or right hand and wrist and, if so, 
whether such disorder(s) is at least as 
likely as not (50 percent or more 
probability) (1) the result of some 
incident of active service, (2) was 
manifested within one year of service 
discharge, or (3) is due to intervening 
post-service motor vehicle accidents.  
The psychiatric examiner should offer an 
opinion as to whether the veteran has a 
psychiatric disorder(s) and, if so, 
whether such disorder(s) is at least as 
likely as not (50 percent or more 
probability) began in, was incurred 
during, or was aggravated by active 
military service.  If the etiology of the 
diagnosed disorder(s) is attributed to 
multiple factors/events, the examiners 
should specify which symptoms/diagnoses 
are related to which factors/events.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiners should state the reason why.

6.  After completion of the above, VA 
should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



